19 So.3d 432 (2009)
The STATE of Florida, Appellant,
v.
Juan ARMENTEROS, Appellee.
Nos. 3D07-2855, 3D07-2849.
District Court of Appeal of Florida, Third District.
September 23, 2009.
Bill McCollum, Attorney General, and Natalia Costea, Assistant Attorney General, for appellant.
*433 Juan Armenteros, in proper person.
Before RAMIREZ, C.J., and GERSTEN and CORTIÑAS, JJ.
CORTIÑAS, J.
As in State v. Roberts, 963 So.2d 747 (Fla. 3d DCA 2007), State v. Green, 932 So.2d 365 (Fla. 3d DCA 2006), State v. Brownell, 922 So.2d 244 (Fla. 3d DCA 2006), and State v. Mendez, 835 So.2d 375 (Fla. 3d DCA 2003), we reverse the downward departure sentence entered pursuant to a court-initiated agreement with the defendant, in which the State did not participate, as it was unaccompanied by oral or written reasons justifying the departure. See State v. Barr, 947 So.2d 1277 (Fla. 3d DCA 2007); State v. Ahua, 947 So.2d 637 (Fla. 3d DCA 2007); State v. Perez, 802 So.2d 1167 (Fla. 3d DCA 2001), review denied, 823 So.2d 125 (Fla.2002); State v. Paulk, 813 So.2d 152 (Fla. 3d DCA 2002), review denied, 832 So.2d 105 (Fla. 2002).
The sentence is therefore reversed with directions to enter sentence within the guidelines or to permit the defendant to withdraw his plea.
Reversed and remanded.